On Application kor a Rehearing.
Breaux, J.
The plaintiffs have directed part of their application, for a rehearing, to certain items allowed on the credit side of defendant’s account, identified by the letter “B.”
Upon re-examination of our opinion we have not discovered any ground for a rehearing as to these items of credit.
In reference to the other questions plaintiffs contend should now be decided, it is sufficient to state that, in remanding the case, we have not closed these issues; offering the least ground for consideration upon a recasting of the account.
*526Certain items claimed and question of their prescription, vel non, are left open to future action.
There is no good reason why the claim for restitution of a certain' amount alleged to have been paid, on immovable property, and the plea of its prescription, should not be hereafter considered upon a final decision of the case.
Rehearing refused.